686 S.E.2d 677 (2009)
STATE of North Carolina
v.
Alonzo Dale BAINES.
No. 123P09.
Supreme Court of North Carolina.
November 5, 2009.
Alonzo Dale Baines, pro se.
John G. Barnwell, Assistant Attorney General, for State of NC.

ORDER
Upon consideration of the petition filed by Defendant on the 23rd of March 2009 in this matter for a writ of certiorari to review the order of the Superior Court, Randolph County, the following order was entered and is hereby certified to the Superior Court of that County:
*678 "Dismissed by order of the Court in conference, this the 5th of November 2009."